           Case 2:20-cv-01016-JAM-CKD Document 2 Filed 05/18/20 Page 1 of 36


 1   KENNETH L. ROSENFELD SBN 186060
     ROSENFELD LAW FIRM
 2   1107 9th Street, Suite 850
     Sacramento, CA 95814
 3   (916) 447-2070 Office
     (916) 447-2097 Facsimile
 4   Email krosenfeld@therosenfeldlawfirm.com
 5   N. ALLEN SAWYER SBN 173565
 6   THE LAW OFFICES OF ALLEN SAWYER
     7488 Shoreline Drive, Ste B1
 7   Stockton, CA 95219
     Phone: (209) 406-2117
 8   Fax: (800) 968-0650
     allen@allensawyer.com
 9
     Attorneys for Plaintiff
10   STEPHEN TRESNER, an individual
11
                                UNITED STATES DISTRICT COURT
12
                              EASTERN DISTRICT OF CALIFORNIA
13
14
     STEPHEN TRESNER, an individual,                           Case No.
15                                        Plaintiff,
                               v.                              PLAINTIFF’S VERIFIED
16
                                                               COMPLAINT FOR DAMAGES,
17                                                             DECLARATORY AND
     GAVIN NEWSOM, in his official capacity as
                                                               INJUNCTIVE RELIEF
18   Governor of California; SONIA Y. ANGELL, MD,
     MPH, in her official capacity as the Director and State
19   Public Health Officer; COUNTY OF
     SACRAMENTO; DR. OLIVIA KASIRYE, in her
20   official capacity as the Sacramento County Public
21   Health Officer, and DOES 1-50, Inclusive,

22                                        Defendants.
23
24          NOW COMES the above-named plaintiff, Stephen Tresner (“Tresner”) by and through

25   his attorneys, Kenneth L. Rosenfeld and N. Allen Sawyer, and for claims against the above-
26
     named Defendants, hereby alleges as follows:
27
     //
28
     //
     COMPLAINT                                                    THE ROSENFELD LAW FIRM
                                                 -1-               1107 9th STREET, SUITE 850
                                                                    SACRAMENTO, CA 95814
                                                                       TEL (916) 447-2070
            Case 2:20-cv-01016-JAM-CKD Document 2 Filed 05/18/20 Page 2 of 36


 1                                           INTRODUCTION
 2             1.     The Governor of the State of California, together with State Public Health
 3
     Officer, and the Sacramento County Public Health Officer, have imposed state and county-wide
 4
     orders (the “Orders”) commanding the closure of businesses deemed “non-essential” as part of
 5
 6   their effort to counter the spread of COVID-19, the novel coronavirus that appears to have

 7   originated from the city Wuhan, Hubei Province, Peoples’ Republic of China. These Orders
 8
     have, with the bludgeoning blow of the butcher, struck at and virtually destroyed civil rights and
 9
     liberties of Plaintiff.
10
               2.     Plaintiff brings this action to contest the constitutionality of Defendants’ Orders
11
12   that have curbed, and threaten to continue curbing, Plaintiff’s civil rights and liberties.

13             3.     Defendants’ Orders presently violate Plaintiff’s rights under both the U.S.
14
     Constitution and the Constitution of the State of California and threaten to continue to violate
15
     Plaintiff’s rights while inflicting economic damage to Plaintiff.
16
17             4.     Plaintiff brings this action challenging the constitutionality of Defendants’

18   Orders.
19             5.     Plaintiff seeks that relief made available to him by Title 42 U.S.C. § 1983,
20
     including equitable and injunctive relief to enjoin the enforcement of Defendants’ Orders and
21
     declaratory relief that Defendants’ Orders violate Plaintiff’s federal civil rights under the
22
23   Constitution and laws of the United States and under the Constitution of the State of California.

24             6.     In addition, Plaintiff invokes the supplemental jurisdiction of this Court over his
25   claims arising under the Constitution and laws of the State of California.
26
               7.     The Plaintiff herein, Stephen Tresner, brings this action claiming injuries to his
27
     rights guaranteed to him under the First, Fifth, and Fourteenth Amendments, said injuries
28


     COMPLAINT                                                       THE ROSENFELD LAW FIRM
                                                   -2-                1107 9th STREET, SUITE 850
                                                                       SACRAMENTO, CA 95814
                                                                          TEL (916) 447-2070
            Case 2:20-cv-01016-JAM-CKD Document 2 Filed 05/18/20 Page 3 of 36


 1   inflicted on him by the adoption, promulgation, and enforcement of certain Orders of the
 2   Governor.
 3
                                                 PARTIES
 4
            8.       Plaintiff Stephen Tresner is a citizen of the United States and a resident of Yolo
 5
 6   County, California.

 7          9.       Tresner is the sole proprietor of Rio Linda Fitness System, located at 970 Oak
 8
     Lane, Rio Linda, CA 95673.
 9
            10.      Defendant Gavin Newsom is made a party to this Action in his official capacity
10
     as the Governor of California. The California Constitution vests the “supreme executive power
11
12   of the State” in the Governor, who “shall see that the law is faithfully executed.” (Cal. Const.

13   Art. V, § 1).
14
            11.      Defendant Sonia Y. Angell, MD, MPH (“Dr. Angell”) is made a party to this
15
     Action in her official capacity as the Director and State Public Health Officer.
16
17          12.      Defendant County of Sacramento (hereinafter “Defendant County”) is, and at all

18   times herein mentioned has been, a general law county organized and existing as a municipal
19   corporation under the laws of the State of California.
20
            13.      Defendant Dr. Olivia Kasirye (“Kasirye”) is made a party to this Action in her
21
     official capacity as the Public Health Officer of Sacramento County.
22
23                                    JURIDICTION AND VENUE

24          14.      Herein, Plaintiff complains that the Defendants have deprived him, are depriving
25   him, and will continue to deprive him of federal constitutional rights, including the rights to
26
     substantive due process, to procedural due process, to equal protection, to security of his
27
     property against takings without just compensation.
28


     COMPLAINT                                                     THE ROSENFELD LAW FIRM
                                                 -3-                1107 9th STREET, SUITE 850
                                                                     SACRAMENTO, CA 95814
                                                                        TEL (916) 447-2070
            Case 2:20-cv-01016-JAM-CKD Document 2 Filed 05/18/20 Page 4 of 36


 1          15.     The claims asserted by Plaintiff are redressable in a civil action for damages, for
 2   injunctive relief, and for declaratory judgment as provided in Title 42 U.S.C. § 1983.
 3
            16.     The United States Congress has conferred on this Court federal question
 4
     jurisdiction over the Plaintiff’s Title 42 U.S.C. § 1983 claims via its enactment of Title 28
 5
 6   U.S.C. §§ 1331 and 1343.

 7          17.     The United States Congress has granted to this Court the authority to award the
 8
     Plaintiff his requested declaratory relief under Title 28 U.S.C. § 2201.
 9
            18.     The United States Congress has granted to this Court the authority to award the
10
     Plaintiff his requested injunctive relief and damages under Title 28 U.S.C. § 1343(a).
11
12          19.     The United States Congress has authorized this Court, because Plaintiff’s

13   Complaint presents an appropriate case in which to do so, the authority to award to Plaintiff his
14
     costs, including a reasonable attorneys’ fee award, under Title 42 U.S.C. § 1988.
15
            20.     The Eastern District of California is the appropriate venue for this action
16
17   pursuant to Title 28 U.S.C. §§ 1391(b) (1) and (2) because it is the District in which Defendants

18   maintain offices, do substantial official government work, exercise their authority in their
19   official capacities, and it is the District in which substantially all of the events giving rise to the
20
     claims occurred.
21
            21.     The Sacramento Division of the United State District Court for the Eastern
22
23   District of California is the appropriate division of the Court – under Local Rule 120(d) –

24   because the claims set forth herein arise from acts and/or omissions which occurred within the
25   boundaries of the Sacramento division.
26
            22.     Congress has conferred on this Court supplemental jurisdiction over all state
27
     claims by its enactment of Title 28 U.S.C. §1367, because Plaintiff’s state law claims arise from
28


     COMPLAINT                                                        THE ROSENFELD LAW FIRM
                                                   -4-                 1107 9th STREET, SUITE 850
                                                                        SACRAMENTO, CA 95814
                                                                           TEL (916) 447-2070
            Case 2:20-cv-01016-JAM-CKD Document 2 Filed 05/18/20 Page 5 of 36


 1   the same, common nucleus of operative facts as the Plaintiff’s federal claims such that Plaintiff
 2   would ordinarily be expected to try them all in a single judicial proceeding.
 3
                                        FACTUAL ALLEGATIONS
 4
                  Fitness Systems and the Role of Personal Trainers in Health and Recovery
 5
 6           1.       Plaintiff Tresner has never been diagnosed with the COVID-19 virus.

 7           2.       Plaintiff Tresner has never been subjected to a quarantine investigation by the
 8
     Defendants.
 9
             3.       The Defendants never have, nor do they now have, any probable cause to suspect
10
     or reasonable suspicion to believe that Plaintiff is infected with, exposed to, or contaminated
11
12   with the novel coronavirus, or that Plaintiff is under COVID-19 infection, such that Plaintiff

13   could spread to or contaminate others if remedial action is not taken.
14
             4.       The Defendants never had, nor do they now have, any probable cause to suspect
15
     or reasonable suspicion to believe that Plaintiff is a serious and imminent risk to the health and
16
17   safety of others if not detained for isolation.

18           5.       Plaintiff’s business, Rio Linda Fitness, operates in the census-designated place of
19   Rio Linda, in the County of Sacramento, California.
20
             6.       To conduct his business, Plaintiff has formulated contracts with individuals and
21
     other businesses for the provision of his facilities and services.
22
23           7.       Among the goods and services provided by Rio Linda Fitness are personal

24   trainer services.
25           8.       The personal trainer services provided at Rio Linda Fitness include the designing
26
     of exercise programs, the coaching of clients to healthier and more active lifestyles, and
27
     prevention of injury by ensuring appropriate exercise technique and safety.
28


     COMPLAINT                                                       THE ROSENFELD LAW FIRM
                                                   -5-                1107 9th STREET, SUITE 850
                                                                       SACRAMENTO, CA 95814
                                                                          TEL (916) 447-2070
           Case 2:20-cv-01016-JAM-CKD Document 2 Filed 05/18/20 Page 6 of 36


 1             9.    Personal trainers also assist clients in following through with the exercise
 2   regimen recommendations of their clients’ physical therapists.
 3
               10.   Among the personal trainer services offered by Rio Linda Fitness, several
 4
     services are directly related to physical therapy, including body composition analysis,
 5
 6   cardiovascular output analysis, muscular strength analysis, rehabilitation, and mobility work.

 7             11.   Rio Linda Fitness provides various pieces of equipment and machines identical
 8
     to those found in the offices of physical therapists, including but not limited to, resistance
 9
     bands, plyometric boxes, and inversion tables.
10
               12.   Clients of Rio Linda Fitness rely on the services of the gym and of personal
11
12   trainers at the gym to comply with doctors’ orders for training, rehabilitation, and recovery.

13             13.   As the summer approaches, clients of Rio Linda Fitness that suffer from poorer
14
     health find that elevated temperatures make it more difficult to safely accomplish their
15
     necessary exercise and rehabilitative activities, and require the ability to train in a climate
16
17   controlled environment.

18             14.   Clients of Rio Linda Fitness include individuals who have been working hard to
19   reduce obesity (a comorbidity of COVID-19), to manage or eliminate diabetes (a comorbidity of
20
     COVID-19), to work muscular systems stricken by muscular sclerosis, to recover from severe
21
     injuries to shoulders and other muscle systems, and to manage high blood pressure (a
22
23   comorbidity of COVID-19).

24             15.   Tresner had to shut down business operations at Rio Linda Fitness, as gyms were
25   deemed “non-essential.”
26
               16.   Tresner attempted to get financial assistance from the government, but was
27
     denied.
28


     COMPLAINT                                                     THE ROSENFELD LAW FIRM
                                                 -6-                1107 9th STREET, SUITE 850
                                                                     SACRAMENTO, CA 95814
                                                                        TEL (916) 447-2070
           Case 2:20-cv-01016-JAM-CKD Document 2 Filed 05/18/20 Page 7 of 36


 1          17.      Rio Linda Fitness System is capable of adhering to social distancing guidelines
 2   while remaining open by implementing the following non-exhaustive list of procedures:
 3
                  a. Limiting occupancy to 75 members (i.e. 466 sq. ft. per person);
 4
                  b. Directing members to sanitize equipment before and after use;
 5
                  c. Spacing out the gym equipment by 6 ft. (See Exhibit 3 – Photos of Rio Linda
 6
                     Fitness System);
 7
                  d. Employing staff to disinfect equipment.
 8
            18.      Plaintiff never wanted to close his business, and currently desires and plans to
 9
10   reopen his business.

11                   A Cascade of Declarations and Orders Responding to COVID-19
12
            19.       In December 2019, a novel coronavirus known as SARS-CoV-2 (“the virus”)
13
     was first detected in Wuhan, Hubei Province, People’s Republic of China, causing outbreaks of
14
15   the coronavirus disease COVID-19 to spread globally.

16          20.      On January 31, 2020, Alex Azar, the United States Secretary of Health and
17
     Human Services (“HHS”) declared a public health emergency under section 319 of the Public
18
     Health Service Act (42 U.S.C. 247d), in response to COVID-19.
19
            21.      On or about March 13, 2020, President Donald J. Trump proclaimed a National
20
21   State of Emergency as a result of the threat of the emergence of COVID-19 and reported his

22   declaration to the United States Congress.
23
            22.      On March 4, 2020 Gov. Newsom issued a proclamation declaring, as of that
24
     date, that the State of California was in a State of Emergency due to the COVID-19 pandemic.
25
26          23.      Gov. Newsom issued the proclamation pursuant to authority granted him under

27   the Emergency Services Act (hereinafter referred to as “The Act”). (See California Government
28   Code sections 8550-8669.7.)

     COMPLAINT                                                      THE ROSENFELD LAW FIRM
                                                  -7-                1107 9th STREET, SUITE 850
                                                                      SACRAMENTO, CA 95814
                                                                         TEL (916) 447-2070
           Case 2:20-cv-01016-JAM-CKD Document 2 Filed 05/18/20 Page 8 of 36


 1          24.     The Act states: “The Governor is hereby empowered to proclaim a state of
 2   emergency in an area affected or likely to be affected thereby when he finds that local authority
 3
     is inadequate to cope with the emergency.” (See California Government Code section 8625(c).)
 4
            25.     The Act defines a “State of Emergency” as follows:
 5
 6          “State of emergency” means the duly proclaimed existence of conditions of disaster or
            of extreme peril to the safety of persons and property within the state caused by
 7          conditions such as air pollution, fire, flood, storm, epidemic, riot, drought,
 8          cyberterrorism, sudden and severe energy shortage, plant or animal infestation or
            disease, the Governor’s warning of an earthquake or volcanic prediction, or an
 9
            earthquake, or other conditions, other than conditions resulting from a labor controversy
10          or conditions causing a “state of war emergency,” which, by reason of their magnitude,
            are or are likely to be beyond the control of the services, personnel, equipment, and
11
            facilities of any single county, city and county, or city and require the combined forces
12          of a mutual aid region or regions to combat, or with respect to regulated energy utilities,
13          a sudden and severe energy shortage requires extraordinary measures beyond the
            authority vested in the California Public Utilities Commission. (See California
14          Government Code Section 8558(b).)
15
            26.     Gov. Newsom determined the COVID-19 pandemic to be a “public health
16
17   emergency.”

18          27.     Gov. Newsom found that under the provisions of Government Code section
19   8625(c), local authority is inadequate to cope with the threat posed by COVID-19.
20
            28.     In regards to the termination of a state of emergency, the Act states:
21
            The Governor shall proclaim the termination of a state of emergency at the earliest
22
            possible date that conditions warrant. All of the powers granted the Governor by this
23          chapter with respect to a state of emergency shall terminate when the state of emergency
24          has been terminated by proclamation of the Governor or by concurrent resolution of the
            Legislature declaring it at an end. (See California Government Code section 8629)
25
26          29.     On March 19th, 2020, Gov. Newsom issued Executive Order N-33-20, which

27   ordered all California residents to “heed the current State public health directives,” which were

28   developed by the Department of Public Health.


     COMPLAINT                                                     THE ROSENFELD LAW FIRM
                                                 -8-                1107 9th STREET, SUITE 850
                                                                     SACRAMENTO, CA 95814
                                                                        TEL (916) 447-2070
           Case 2:20-cv-01016-JAM-CKD Document 2 Filed 05/18/20 Page 9 of 36


 1          30.     Through his Executive Order, Defendant Newsom mandated that “all individuals
 2   living in the State of California” were to “stay home or at their place of residence except as
 3
     needed to maintain continuity of operations of the federal critical infrastructure sectors at
 4
     outlined at https://www.cisa.gov/identifying-critical-infrastructure-during-covid-19.”
 5
 6          31.     Defendant Newsom’s Executive Order took notice of the fact that the federal

 7   government had identified “critical infrastructure sectors whose assets, systems, and networks,
 8
     whether physical or virtual, are considered so vital to the United States that their incapacitation
 9
     or destruction would have a debilitating effect on security, economic security, public health or
10
     safety, or any combination thereof….”
11
12          32.     Defendant Newsom ordered “Californians working in these 16 critical

13   infrastructure sectors continue their work because of the importance of these sectors to
14
     Californians’ health and well-being.”
15
            33.     Defendant Newsom declared that “this Order is being issued to protect the public
16
17   health of Californians” and that “our goal is simple, we want to bend the curve, and disrupt the

18   spread of the virus.”
19          34.     Defendant Newsom directed the Office of Emergency Services to “take all
20
     necessary steps to ensure compliance with this Order” and that the “Order shall be enforceable
21
     pursuant to California law, including, but not limited to, Government Code section 86654.”
22
23          35.     On March 19th, 2020, the State Public Health Officer and Director of the

24   Department of Public Health ordered all individuals living in California to stay home except as

25   needed to maintain continuity of operations of the federal critical infrastructure sectors.

26          36.     In a cascading series of clumsy and ultra vires acts following the Declaration of a
27   National State of Emergency, the Governor of California, the California State Public Health
28   Officer, and the Sacramento County Public Health Officer have stripped Plaintiff of his right to


     COMPLAINT                                                      THE ROSENFELD LAW FIRM
                                                  -9-                1107 9th STREET, SUITE 850
                                                                      SACRAMENTO, CA 95814
                                                                         TEL (916) 447-2070
           Case 2:20-cv-01016-JAM-CKD Document 2 Filed 05/18/20 Page 10 of 36


 1   engage in his lawful trade and occupation, and to operate his lawful business. Such prohibitions
 2   and acts have injured the federal civil rights of the Plaintiff, effecting a taking of Plaintiff’s
 3   business enterprises without providing just compensation therefore, all while destroying the
 4   business goodwill that Plaintiff had established through his business relations with patrons of
 5   Rio Linda Fitness.
 6
             37.     On March 19, 2020, Defendant Kasirye and the County of Sacramento issued the
 7
     first in a series of Orders, captioned “Order of the Health Officer of the County of Sacramento
 8
     Directing All Individuals Living in the County to Stay at Home…”
 9
             38.     The March 19 Order claims to implement Defendant Newsom’s Executive
10
     Order N-33-20.
11
             39.     The March 19 Order was superseded by an Order dated April 7, 2020 (April 7
12
     Order), which extended the March 19 Stay at Home Order.
13
             40.     The April 7 Order was superseded by an Order dated May 1, 2020 (May 1
14
     Order), which extended the March 19 Stay at Home Order even further.
15
16           41.     Paragraph 2 of the May 1 Order commands “All individuals currently living

17   within the County of Sacramento … to stay at home or place of residence.”

18           42.     Paragraph 2 of the May 1 Order warns that “All persons may leave their

19   residences only for Essential Activities, Essential Governmental Functions, or to operate

20   Essential Businesses, all as defined in Section 10 ….”
21           43.     Paragraph 4 of the May 1 Order commands “All businesses with a facility in the
22   County, except Essential Businesses as defined in Section 10, are required to cease all activities
23   at facilities located within the County except Minimum Basic Operations, as defined in Section
24   10. For clarity, businesses may also continue operations consisting exclusively of employees or
25   contractors performing activities at their own residences (i.e., working from home) ….”
26
             44.     Paragraph 5 of the May 1 Order commands the closure of, among other
27
     establishments, gyms.
28
             45.     Paragraph 6 of the May 1 Order prohibits all travel “except for Essential Travel”

     COMPLAINT                                                        THE ROSENFELD LAW FIRM
                                                   - 10 -              1107 9th STREET, SUITE 850
                                                                        SACRAMENTO, CA 95814
                                                                           TEL (916) 447-2070
            Case 2:20-cv-01016-JAM-CKD Document 2 Filed 05/18/20 Page 11 of 36


 1   as defined in the Order.
 2            46.      To remove any doubt about the reach of the prohibition on travel, paragraph 6 of
 3   the May 1 Order prohibits travel into or out of the County except “to perform Essential
 4   Activities, operate Essential Businesses, or maintain Essential Governmental Functions.
 5            47.      Paragraph 11 of the May 1 Order requests that “the Sheriff and all chiefs of
 6
     police in the County ensure compliance with and enforce this Order.”
 7
              48.      On or about May 1, 2020, the County of Sacramento published an article entitled
 8
     “Public Health ‘Stay at Home"’ Order Frequently Asked Questions (May 1 Article).1
 9
              49.      The May 1 article reiterates that similar to the March 19 and April 7 Orders, the
10
     May 1 Order will remain in effect “until May 22, 2020, or until it is extended, rescinded,
11
     superseded, or amended in writing by the Health Officer.”
12
              50.      The May 1 Article reiterated that Sacramento residents are commanded to stay at
13
     home except as permitted under the May 1 Order, that the May 1 Order “is mandatory,” that the
14
     May 1 Order “is a legal Order issued under the authority of California law,” and that “you are
15
16   required to comply.”

17            51.      The May 1 Article also provides guidance on how residents of Sacramento

18   County may file complaints and reports against individuals and businesses suspected of

19   disregarding the May 1 Order.

20            52.      The May 1 Order, which amended in certain respects, the March 19 and April 7
21   Orders, continues the forced closure of gyms.
22                              The Taking: Plaintiff Compelled to Close Business
23            53.      As a consequence of the Orders complained of herein, Plaintiff has been
24
     compelled, against his right and desire to remain in operation, to close his facility to its
25
     members.
26
27
     1
28    As of the date of this filing, the May 1 Article can be accessed online at the following URL:
     https://www.saccounty.net/COVID‐19/Pages/PublicHealthOrderFAQs.aspx


     COMPLAINT                                                                  THE ROSENFELD LAW FIRM
                                                         - 11 -                  1107 9th STREET, SUITE 850
                                                                                  SACRAMENTO, CA 95814
                                                                                     TEL (916) 447-2070
           Case 2:20-cv-01016-JAM-CKD Document 2 Filed 05/18/20 Page 12 of 36


 1             54.   Although the financial harm continues to mount with each additional day of
 2   compulsory closure, Plaintiff estimates that the current losses of his business amount to
 3
     approximately One Hundred Thousand Dollars ($100,000.00).
 4
               55.   As a direct and proximate result of the Orders complained of herein, and the
 5
 6   threats and enforcement of those Orders, Tresner has suffered the loss of the business goodwill

 7   that he has been building since the opening of his business prior to the promulgation of the
 8
     Orders.
 9
               56.   Because the Orders have affected a regulatory taking of Plaintiff’s business and
10
     property, leaving Plaintiff with no economically viable use of his business properties, Plaintiff
11
12   retained the services of counsel to obtain relief from the burden of the Orders.

13      A Seemingly Unending Train of Abuses and Usurpations in the Guise of Public Health
14
     Orders Is Destroying Plaintiff’s Business, Visiting Wreck and Ruin on the Plaintiff’s Federal
15
                                      Constitutional and Civil Rights
16
17             57.   Defendants’ Orders complained of herein have caused catastrophic damage to

18   the business and interests of Plaintiff by means of the compulsory closure of Plaintiff’s facility
19   on the basis that certain government officials have decided that Plaintiff’s business is “Non-
20
     Essential.”
21
               58.   The strong-arm and forced closure of Plaintiff’s facility has disastrously
22
23   impacted Plaintiff’s financial obligations.

24             59.   The strong-arm and forced closure of Plaintiff’s facility has deprived Plaintiff of
25   all economically feasible uses of his property.
26
               60.   Prior to the issuance of the Orders complained of herein, Plaintiff’s had
27
     approximately 784 active membership accounts for Rio Linda Fitness.
28


     COMPLAINT                                                      THE ROSENFELD LAW FIRM
                                                   - 12 -            1107 9th STREET, SUITE 850
                                                                      SACRAMENTO, CA 95814
                                                                         TEL (916) 447-2070
           Case 2:20-cv-01016-JAM-CKD Document 2 Filed 05/18/20 Page 13 of 36


 1             61.   Although the accounts numbered approximately 784, some of those accounts
 2   actually represent more than a single client using Plaintiff’s facility.
 3
               62.   Because Plaintiff has been compelled to close his gym, he has had to let go of his
 4
     employees.
 5
 6             63.   Although Plaintiff has been compelled to close his gym, necessary maintenance

 7   services have still been required to be performed to maintain the gym's physical plant and
 8
     facility, including pest control, HVAC services, and related physical plant maintenance and
 9
     repair.
10
               64.   Because Plaintiff has been compelled to close his gym, clients have not been
11
12   billed or charged since mid-March 2020, and Plaintiff’s gym has not produced any income.

13             65.   Neither the State of California nor the Defendant County has fulfilled their
14
     constitutional obligation to provide Plaintiff with any compensation, not to mention just
15
     compensation, for the regulatory deprivation of their property.
16
17             66.   “Essential” businesses continue to operate during the period of the May 1 Order

18   and its predecessors.
19             67.   Plaintiff’s “Non-Essential” business is being destroyed by government overreach
20
     in the form of unconstitutional orders promulgated and enforced by Defendants.
21
               68.   Plaintiff complains against Defendants that the Defendants have violated the
22
23   Plaintiff’s federal civil rights by promulgation of the Orders set forth hereinabove, together with

24   the threat to enforce those Orders, and with the enforcement of Orders, including Executive
25   Order N-33-20 and its predecessors.
26
               69.   Plaintiff’s business was not identified as part of the “critical infrastructure
27
     sectors” described above, and was deemed a “Non-Essential” business.
28


     COMPLAINT                                                        THE ROSENFELD LAW FIRM
                                                  - 13 -               1107 9th STREET, SUITE 850
                                                                        SACRAMENTO, CA 95814
                                                                           TEL (916) 447-2070
            Case 2:20-cv-01016-JAM-CKD Document 2 Filed 05/18/20 Page 14 of 36


 1           70.      Because Plaintiff’s business was “Non-Essential,” Plaintiff was compelled, under
 2   threat of citation, prosecution, fine, imprisonment, and loss of business licensing, to shut down
 3
     his gym business.
 4
             71.      Studies from Stanford University show that the COVID-19 infection is much
 5
 6   more widespread than indicated by the number of confirmed cases, demonstrating that the

 7   mortality rate is significantly lower than initially projected.2
 8
             72.      Based on information from the John Hopkins University & Medicine
 9
     Coronavirus Resource Center, COVID-19 does not spread through sweat.3
10
             73.      Since the initial outbreak of COVID-19 in the United States in February 2020,
11
     the federal government’s projections of the anticipated national death toll related to the virus
12
     has decreased substantially, by an order of magnitude. Despite such revisions, Defendant has
13
     increasingly restricted – where not outright banned – Plaintiff’s engagement in constitutionally-
14
     protected activities.
15
             74.      Plaintiff has set out hereinabove good and sufficient grounds to demonstrate that
16
17   he is aggrieved in fact by the complained of Orders, conferring on him the necessary standing to

18   bring his complaint before this Court.
19
             75.      Defendants’ Orders and the threat and enforcement of them inflict substantial
20
     violations of the Plaintiff’s rights protected by Title 42 U.S.C. § 1983, as is the enforcement of
21
     these Orders by Defendants, which should be enjoined as provided by Title 42 U.S.C § 1983.
22
23           76.      Moreover, as set out more fully below, the Orders complained of herein

24   constitute and affect a regulatory “partial” or “complete” taking, which, in the absence of just
25
     compensation, violates the Takings Clause of the Fifth Amendment of the U.S. Constitution.
26
27   2
       As of the date of this filing, the Stanford Study can be accessed online at the following URL:
28   https://www.courthousenews.com/wp‐content/uploads/2020/04/Stanford.pdf
     3
       As of the date of this filing, the John Hopkins Coronavirus Resource Center can be accessed online at the
     following URL: https://coronavirus.jhu.edu/covid‐19‐basics/faq

     COMPLAINT                                                                THE ROSENFELD LAW FIRM
                                                        - 14 -                 1107 9th STREET, SUITE 850
                                                                                SACRAMENTO, CA 95814
                                                                                   TEL (916) 447-2070
           Case 2:20-cv-01016-JAM-CKD Document 2 Filed 05/18/20 Page 15 of 36


 1           77.     The Orders complained of herein are not “narrowly tailored” to further any
 2   compelling governmental interest.
 3
             78.     The absence of narrow tailoring is evidenced by the arbitrary exceptions
 4
     throughout the Orders.
 5
 6           79.     The acts alleged herein were the product of a policy or custom of the Defendants,

 7   which caused the constitutional violations alleged herein.
 8
             80.     The acts alleged herein were taken by the Defendants, and each of them, under
 9
     color of state law.
10
             81.     The acts alleged herein taken by the Defendants, and each of them, has deprived
11
12   the Plaintiff of all valuable use of his property.

13           82.     The Executive Order applies to persons present in California, no matter their
14
     circumstances, exhibiting no tailoring whatsoever.
15
             83.     The Executive Order commands that no citizen, except for reasons approved by
16
17   Defendants Newsom and Angell, can freely move about anywhere in the entire United States of

18   America.
19           84.     In the absence of judicial relief, in the forms of a temporary restraining order, a
20
     preliminary injunction and a permanent injunction, Plaintiff will continue to suffer irreparable
21
     harm for which he is left without an adequate remedy at law, in that he is subject to criminal
22
23   prosecution, and upon conviction, fines and/or imprisonment, as well as the threatened loss of

24   his license to conduct business.
25           85.     Plaintiff herein expressly acknowledges that the State Defendants are not
26
     answerable in damages for the harms they have inflicted on the Plaintiff and the Plaintiff
27
     expressly repudiate any assertion that they seek any relief against the State Defendants except
28


     COMPLAINT                                                      THE ROSENFELD LAW FIRM
                                                  - 15 -             1107 9th STREET, SUITE 850
                                                                      SACRAMENTO, CA 95814
                                                                         TEL (916) 447-2070
           Case 2:20-cv-01016-JAM-CKD Document 2 Filed 05/18/20 Page 16 of 36


 1   equitable relief in the nature of a forward-looking temporary restraining order and preliminary
 2   and permanent injunctions.
 3
                                                    COUNT ONE
 4
 5                           FIRST AND FOURTEENTH AMENDMENTS
                                 (By Plaintiff against All Defendants)
 6
 7          1.      Plaintiff incorporates herein by reference each and every allegation contained in

 8   the preceding paragraphs of this Complaint as though fully set forth herein.
 9
            2.      In Count I, Plaintiff seeks damages based on Defendants’ violation of his rights
10
     under the First and Fourteenth Amendments, including the right to freedom of speech and
11
12   freedom of assembly and freedom of expressive association.

13          3.      Tresner has engaged in an enterprise of helping others pursue goals in health,
14   fitness, and modification of lifestyle.
15
            4.      To accomplish the common goals of Plaintiff and his clients, Rio Linda Fitness
16
     conducts a broad variety of activities that fully embody the exercise of the constitutionally
17
18   dimensioned rights to freedom of speech, freedom of assembly, and freedom of expressive

19   association.
20          5.      The rights of Plaintiff at stake herein are supremely precious and delicate and
21
     require breathing space to survive.
22
            6.      Those activities include individual interactions between personal trainers and
23
24   clients, between class instructors and their students, and the like.

25          7.      Up until the effective dates of the Executive Order and the May 1 Order, Rio
26
     Linda Fitness, Tresner, his employees, the gym’s personal trainers, and clients of the gym
27
     regularly engaged in the exchange of ideas and information in the areas of health, exercise, diet,
28
     and related matters.
     COMPLAINT                                                       THE ROSENFELD LAW FIRM
                                                  - 16 -              1107 9th STREET, SUITE 850
                                                                       SACRAMENTO, CA 95814
                                                                          TEL (916) 447-2070
           Case 2:20-cv-01016-JAM-CKD Document 2 Filed 05/18/20 Page 17 of 36


 1          8.      Upon the effective date of the Executive Order and the May 1 Order and its
 2   predecessors, all such exercises of the rights to freedom of speech, of assembly, and of
 3
     expressive association were brutally and completely crushed as a result of the purpose and
 4
     effects of the Orders complained of herein.
 5
 6          9.      The prohibition of speech, assembly, and expressive association worked by the

 7   Orders complained of herein is complete.
 8
            10.     Because a complete prohibition on expression, assembly, and expressive
 9
     association is subject to strict scrutiny under the federal Constitution, the Defendants’ Order can
10
     only survive scrutiny if they are in service of a compelling government interest and are served
11
12   by means narrowly drawn to serve the purpose thereof.

13          11.     While the prevention and control of a public health pandemic may, generally, be
14
     categorized, without more, as a compelling government interest, the Defendants have not relied
15
     on such an overarching interest as compelled them to conclude that all concourse among the
16
17   residents of California present risks of harm to that interest or that all engagement, including

18   commercial engagement, must be suppressed in service of the asserted interest.
19          12.     Rather, the Defendants have concluded that many activities in daily life are
20
     entirely permissible even while demanding and forcing the closure of Plaintiff’s gym, including
21
     commuting to and from places of employment, working at places of employment, traveling to
22
23   and from grocery stores, hardware stores, pharmacies, and other excepted commercial

24   businesses.
25          13.     The multitude of exemptions and exceptions within the classifications of
26
     essential and non-essential activities and businesses demonstrates that the asserted compelling
27
28


     COMPLAINT                                                     THE ROSENFELD LAW FIRM
                                                - 17 -              1107 9th STREET, SUITE 850
                                                                     SACRAMENTO, CA 95814
                                                                        TEL (916) 447-2070
           Case 2:20-cv-01016-JAM-CKD Document 2 Filed 05/18/20 Page 18 of 36


 1   government interest is not at stake in the promulgation or enforcement of the Orders complained
 2   of herein.
 3
            14.     Further, the means selected by the Defendants, the complete prohibition of
 4
     Plaintiff’s operation of his gym with its attendant complete prohibition of the constitutionally
 5
 6   protected expressive activities conducted thereat, the suppression of the right to travel, and the

 7   like, are not narrowly tailored to any lawful and legitimate purpose of the Defendants. Plaintiff
 8
     has no adequate remedy at law.
 9
            15.     Plaintiff has already suffered serious and irreparable injury and will continue to
10
     do so unless and until the Defendants are enjoined by this Court from enforcing the Orders
11
12   complained of herein.

13          16.     Plaintiff is entitled to declaratory relief and temporary, preliminary, and
14
     permanent injunctive relief invalidating and restraining enforcement of the Orders by the
15
     Defendants.
16
17          17.     Accordingly, as provided in Title 42 U.S.C. § 1983, Plaintiff is entitled to a

18   declaratory judgment, an injunction, and, from the County and Defendants, damages, all as
19   further prayed in their Prayer for Relief.
20
                                                  COUNT TWO
21
                       TAKINGS CLAUSE OF THE FIFTH AMENDMENT
22           (By Plaintiff against All Defendants except Defendants Newsom and Angell)
23
            18.     Plaintiff incorporates herein by reference each and every allegation contained in
24
     the preceding paragraphs of this Complaint as though fully set forth herein.
25
26          19.     In Count II, Plaintiff seeks damages based on Defendants’ violation of his rights

27   under the Takings Clause of the Fifth Amendment to the United States Constitution.
28


     COMPLAINT                                                     THE ROSENFELD LAW FIRM
                                                   - 18 -           1107 9th STREET, SUITE 850
                                                                     SACRAMENTO, CA 95814
                                                                        TEL (916) 447-2070
           Case 2:20-cv-01016-JAM-CKD Document 2 Filed 05/18/20 Page 19 of 36


 1          20.      The Fifth Amendment prohibits the taking of private property without just
 2   compensation.
 3
            21.      The Fifth Amendment is applicable to the States through the Fourteenth
 4
     Amendment to the United States Constitution.
 5
 6          22.      At all times relevant hereto, Plaintiff had a vested property right in the operation

 7   of his lawful business.
 8
            23.      In purpose and effect, the Orders complained of hereinabove have accomplished
 9
     a per se regulatory taking of the property of Plaintiff, for which the Constitution commands that
10
     Plaintiff should have been justly compensated.
11
12          24.      Consequent to the decision of the Supreme Court in Knick vs. Township of Scott,

13   Plaintiff is not required to exhaust California state remedies for the taking.
14
            25.      At no time was Plaintiff provided with just compensation for the Taking of his
15
     property via regulatory taking.
16
17          26.      Defendants’ Orders compelled the closure of Plaintiff’s gym facility because it

18   was a “Non-Essential” business, and as such was required to “shut down” and cease all
19   operations as a means to help curb the spread of COVID-19.
20
            27.      The Defendants’ Orders completely deprived Plaintiff of all economically
21
     beneficial use of his business without just compensation.
22
23          28.      Accordingly, as provided in Title 42 U.S.C. § 1983, Plaintiff is entitled to a

24   declaratory judgment and damages, from the County and County Defendants, all as further
25   prayed in their Prayer for Relief.
26
                                             COUNT THREE
27
        THE DUE PROCESS AND PRIVILEGES AND IMMUNITIES CLAUSES OF THE
28
                          FOURTEENTH AMENDMENT

     COMPLAINT                                                       THE ROSENFELD LAW FIRM
                                                 - 19 -               1107 9th STREET, SUITE 850
                                                                       SACRAMENTO, CA 95814
                                                                          TEL (916) 447-2070
           Case 2:20-cv-01016-JAM-CKD Document 2 Filed 05/18/20 Page 20 of 36


 1                                   (By Plaintiff against All Defendants)
 2
 3           29.      Plaintiff incorporates herein by reference each and every allegation contained in

 4   the preceding paragraphs of this Complaint as though fully set forth herein.
 5           30.      Plaintiff is guaranteed the right to travel as part of the liberties of which he
 6
     cannot be deprived without the due process of law under the Fourteenth Amendment.
 7
             31.      Plaintiff’s right to travel includes the right to travel intrastate.
 8
 9           32.      Plaintiff’s right to travel is fundamental in nature under the Constitution of the

10   United States.
11
             33.      Plaintiff has been stripped of his right to travel by operation of the Executive
12
     Order and by the May 1 Order (and its predecessors), without regard to the fact that his right to
13
     travel is a constitutionally protected dimension of his right to engage in his lawful occupation
14
15   and trade.

16           34.      Whatever abuse of the right to travel that the Defendants fear may be inflicted by
17
     individuals who respond to the COVID-19 pandemic, the correct and constitutional response
18
     readily available to the Defendants is to employ the force of government to remedy abuses of
19
20   the right, not to prohibit broadly and indiscriminately the enjoyment of the right by Plaintiff or

21   the public at large.
22           35.      The Orders complained of herein, injurious as they are to the fundamental right
23
     to travel, are not in service of a compelling government interest, are not narrowly tailored, and
24
     are capable of being preserved through less restrictive means, including, but not limited to,
25
26   punishing the abuse of the right.

27           36.      The Executive Order and the May 1 Order (and its predecessors) mandate that
28
     Plaintiff stay at home and shut down his “Non-Essential” business.

     COMPLAINT                                                           THE ROSENFELD LAW FIRM
                                                    - 20 -                1107 9th STREET, SUITE 850
                                                                           SACRAMENTO, CA 95814
                                                                              TEL (916) 447-2070
           Case 2:20-cv-01016-JAM-CKD Document 2 Filed 05/18/20 Page 21 of 36


 1           37.     Requiring Plaintiff to abstain from conducting business operations, even those in
 2   compliance with the CDC’s social distancing guidelines, violates Plaintiff’s Constitutional right
 3
     to travel.
 4
             38.     The Executive Order, the May 1 Order (and its predecessors), and the threats and
 5
 6   enforcement of them constitute acts taken under color of State law, depriving Plaintiff of his

 7   right to travel as protected by the Due Process Clause.
 8
             39.     Plaintiff has no adequate remedy at law.
 9
             40.     Plaintiff has already suffered serious and irreparable injury and will continue to
10
     do so unless and until the Defendants are enjoined by this Court from enforcing the Orders
11
12   complained of herein.

13           41.     Plaintiff is entitled to declaratory relief and temporary, preliminary, and
14
     permanent injunctive relief invalidating and restraining enforcement of the Orders by the
15
     Defendants.
16
17           42.     Accordingly, as provided in Title 42 U.S.C § 1983, Plaintiff is entitled to a

18   declaratory judgment, an injunction, and, from the County and County Defendants and the City
19   and City Defendants, damages, all as further prayed in their Prayer for Relief.
20
                                              COUNT FOUR
21
22                 DUE PROCESS CLAUSE OF THE FOURTEENTH AMENDMENT
                              (By Plaintiff against All Defendants)
23
24
             43.     Plaintiff incorporates herein by reference each and every allegation contained in
25
     the preceding paragraphs of this Complaint as though fully set forth herein.
26
27           44.     Section one of the Fourteenth Amendment to the United States Constitution

28   states, in pertinent part as follows:


     COMPLAINT                                                     THE ROSENFELD LAW FIRM
                                                - 21 -              1107 9th STREET, SUITE 850
                                                                     SACRAMENTO, CA 95814
                                                                        TEL (916) 447-2070
           Case 2:20-cv-01016-JAM-CKD Document 2 Filed 05/18/20 Page 22 of 36


 1           45.     "No State shall make or enforce any law which shall abridge the privileges or
 2   immunities of citizens of the United States; nor shall any State deprive any person of life,
 3
     liberty, or property, without due process of law."
 4
             46.     Under its procedural aspect, the Due Process Clause of the Fourteenth
 5
 6   Amendment prohibits the States from depriving a person of life, liberty, or property except if

 7   accomplished with appropriate procedural safeguards.
 8
             47.     Under its substantive aspect, the Due Process Clause of the Fourteenth
 9
     Amendment prohibits the States from subjecting any person to the arbitrary exercise of the
10
     powers of government, unrestrained by the established principles of private rights and
11
12   distributive justice.

13           48.     By summarily confining plaintiff and class members to their respective
14
     residences, without due process of law, Governor Gavin Newsom and Doe defendants, have, as
15
     a matter of law, injured Plaintiff, in violation of their rights, to be free of confinement, without
16
17   legal due process, pursuant to Section One of the Fourteenth Amendment to the United States

18   Constitution.
19           49.     The Executive Order and the May 1 Order (and its predecessors) are
20
     unconstitutionally vague, as to scope and duration, and appears to permit residents to be
21
     released from residential confinement only for the purpose of obtaining food, medication and/or
22
23   healthcare without objectively specifying the extent a resident may be released from residential

24   confinement.
25           50.     The Orders herein complained of – effectively sentencing Californians, including
26
     Plaintiff Tresner – to residential confinement is open-ended and entirely subjective, and based
27
     upon the subjective whims of the Defendants.
28


     COMPLAINT                                                      THE ROSENFELD LAW FIRM
                                                 - 22 -              1107 9th STREET, SUITE 850
                                                                      SACRAMENTO, CA 95814
                                                                         TEL (916) 447-2070
           Case 2:20-cv-01016-JAM-CKD Document 2 Filed 05/18/20 Page 23 of 36


 1             51.   Plaintiff has a fundamental property interest in conducting lawful business
 2   activities that are protected by the Due Process Clause of the Fourteenth Amendment.
 3
               52.   Pursuant to the Fourteenth Amendment to the United States Constitution,
 4
     Plaintiff is entitled to substantive due process prior to being deprived of any property interest by
 5
 6   the Defendants.

 7             53.   At all relevant times, Plaintiff had vested property interests in his conduct and
 8
     operation of his business.
 9
               54.   At all relevant times, Plaintiff had vested property interests in his business’
10
     goodwill.
11
12             55.   At all relevant times, Plaintiff had vested property interests in the conduct of his

13   lawful occupation.
14
               56.   Here, without due process, Defendants arbitrarily and unlawfully stripped
15
     Plaintiff of his property interest in his business.
16
17             57.   The Executive Order, the May 1 Order, and Defendants’ threats and enforcement

18   thereof all violate Plaintiff’s substantive due process rights secured by the Fourteenth
19   Amendment to the U.S. Constitution.
20
               58.   Prior to taking final action, Defendants Newsom, Angell, County, and Kasirye
21
     willfully failed and refused to conduct any evidentiary or other due process hearing, failed to
22
23   provide documentation upon which the changes in the vested property rights of Plaintiff were

24   based, failed to give any explanation as to the purported just cause for removing Plaintiff’s
25   property rights, did not allow Plaintiff to call sworn witnesses to testify on his behalf, and in
26
     fact did not provide any justification whatsoever for stripping Plaintiff of his vested property
27
     rights.
28


     COMPLAINT                                                      THE ROSENFELD LAW FIRM
                                                   - 23 -            1107 9th STREET, SUITE 850
                                                                      SACRAMENTO, CA 95814
                                                                         TEL (916) 447-2070
           Case 2:20-cv-01016-JAM-CKD Document 2 Filed 05/18/20 Page 24 of 36


 1          59.     The Defendants are directly restrained and prohibited by the Due Process Clause
 2   of the Fourteenth Amendment from depriving Plaintiff of life, liberty, or property, without due
 3
     process of law.
 4
            60.     The fundamental liberties protected by the Due Process Clause of the Fourteenth
 5
 6   Amendment virtually mirror those rights protected from federal intrusion by the various

 7   provisions of the Bill of Rights, including the right of Plaintiff to make choices that are central
 8
     to individual dignity and autonomy.
 9
            61.     The Executive Order, the May 1 Order (and its predecessors), and the threats and
10
     enforcement of them by the Defendants did not afford Plaintiff with a constitutionally adequate
11
12   process to determine whether and to what extent, under the Constitution of the United States,

13   those Orders could permissibly restrict and prohibit Plaintiff in the conduct of his business.
14
            62.     In the promulgation of the Executive Order and the May 1 Order (and its
15
     predecessors), Defendants disregarded and trammeled on the procedural and substantive
16
17   requirements of the Due Process Clause.

18          63.     The Executive Order and the May 1 Order (and its predecessors) violate the Due
19   Process rights of Plaintiff because those Orders are void for unconstitutional vagueness.
20
            64.     The Defendants’ Orders and the Defendants’ threats and enforcement of those
21
     Orders are the direct and proximate cause of the substantial deprivation of liberty and property
22
23   worked by the Defendants on the rights and interests of Plaintiff.

24          65.     The Defendants’ acts complained of herein directly and proximately deprived
25   Plaintiff of his property and liberty rights without due process of law, in violation of the
26
     Fourteenth Amendment to the U.S. Constitution.
27
            66.     Plaintiff has no adequate remedy at law.
28


     COMPLAINT                                                      THE ROSENFELD LAW FIRM
                                                 - 24 -              1107 9th STREET, SUITE 850
                                                                      SACRAMENTO, CA 95814
                                                                         TEL (916) 447-2070
           Case 2:20-cv-01016-JAM-CKD Document 2 Filed 05/18/20 Page 25 of 36


 1          67.     Plaintiff has suffered, and will continue to suffer serious and irreparable harm to
 2   his constitutional rights unless the Defendants are enjoined from implementing and enforcing
 3
     the Orders.
 4
            68.     Accordingly, as provided in Title 42 U.S.C. § 1983, Plaintiff is entitled to a
 5
 6   declaratory judgment, an injunction, and, from the County and County Defendants and the City

 7   and City Defendants, damages, all as further prayed in their Prayer for Relief.
 8
                                               COUNT FIVE
 9
            EQUAL PROTECTION CLAUSE OF THE FOURTEENTH AMENDMENT
10                       (By Plaintiff against All Defendants)
11
12          69.     Plaintiff incorporates herein by reference each and every allegation contained in

13   the preceding paragraphs of this Complaint as though fully set forth herein.
14
            70.     The Executive Order, the May 1 Order (and its predecessors), and Defendants’
15
     threats and enforcement thereof deny to Plaintiff the equal protection of the laws.
16
17          71.     The Defendants’ division of businesses and activities of the citizens of the State

18   of California between those deemed to be “essential” and those deemed to be “non-essential” is
19   an irrational classification that injures the fundamental rights of the Plaintiff to travel, to freely
20
     associate with others, and to conduct their lawful trade or occupation.
21
            72.     The Defendants’ division of businesses and activities of the citizens of the State
22
23   of California between those deemed to be “essential” and those deemed to be “non-essential”

24   constitutes arbitrary and capricious government action that has irreparably harmed the Plaintiff.
25          73.     Because the Defendants’ Orders and acts complained of herein impinge on
26
     fundamental rights, including the right to travel, the right to due process of law, and the liberty
27
28


     COMPLAINT                                                       THE ROSENFELD LAW FIRM
                                                  - 25 -              1107 9th STREET, SUITE 850
                                                                       SACRAMENTO, CA 95814
                                                                          TEL (916) 447-2070
           Case 2:20-cv-01016-JAM-CKD Document 2 Filed 05/18/20 Page 26 of 36


 1   to conduct one’s trade, business, or occupation, those Orders and acts are subject to strict
 2   scrutiny under the Equal Protection Clause.
 3
               74.   The arbitrary classifications established in the Executive Order and the May 1
 4
     Order (and its predecessors) are not narrowly tailored measures that further compelling
 5
 6   government interests, as stated hereinabove.

 7             75.   Plaintiff has no adequate remedy at law.
 8
               76.   Plaintiff has already suffered serious and irreparable harm to their constitutional
 9
     rights.
10
               77.   Plaintiff will continue to suffer serious and irreparable harm unless the
11
12   Defendants are enjoined from implementing and enforcing the Orders complained of herein.

13             78.   Accordingly, as provided in Title 42 U.S.C § 1983, Plaintiff is entitled to a
14
     declaratory judgment, an injunction, and from the County and County Defendants, damages, all
15
     as further prayed in their Prayer for Relief.
16
17                                              COUNT SIX

18               CONTRACTS CLAUSE OF THE UNITED STATES CONSTITUTION
                             (By Plaintiff against All Defendants)
19
20
               79.   Plaintiff incorporates herein by reference each and every allegation contained in
21
     the preceding paragraphs of this Complaint as though fully set forth herein.
22
23             80.   Article I, Section 10, Clause 1 of the United States Constitution states, “No State

24   shall … pass any … Law impairing the Obligation of Contracts ….”
25             81.   Plaintiff was, at the time of the promulgation of the Executive Order and the
26
     May 1 Order (and its predecessors), party to contracts with his clients for the provision of Rio
27
     Linda Fitness services and the use of the facility by his clients.
28


     COMPLAINT                                                       THE ROSENFELD LAW FIRM
                                                     - 26 -           1107 9th STREET, SUITE 850
                                                                       SACRAMENTO, CA 95814
                                                                          TEL (916) 447-2070
           Case 2:20-cv-01016-JAM-CKD Document 2 Filed 05/18/20 Page 27 of 36


 1           82.     The contracts to which Plaintiff was party to with his clients were lawful, freely
 2   negotiated, willingly entered into by the parties to them, and executed with the expectation of
 3
     ongoing exchanges of benefits between the parties, an expectation both reasonable and
 4
     legitimate at the time of the making of those nearly 800 contracts.
 5
 6           83.     The Executive Order and the May 1 Order (and its predecessors) have ordered

 7   and accomplished the complete closure of Plaintiff’s gym.
 8
             84.     The object and purpose of the contracts between Plaintiff and his clients was to
 9
     provide access to the facilities of the gym and the support and services made available therein.
10
             85.     Under legal coercion, Plaintiff has been utterly barred from satisfying the terms
11
12   and obligations established under his contracts with his clients as a direct and proximate result

13   of the Executive Order and the May 1 Order (and its predecessors).
14
             86.     Consequently, the impairment of Plaintiff’s contractual relationships with his
15
     clients is certainly substantial because it has virtually served as a complete cancellation of those
16
17   contracts, as Plaintiff may not, under the Orders complained of herein, open his gym for use by

18   his contractual clients.
19           87.     Unlike utilities services, alcohol sales, or firearms sales, or pawn shops, the
20
     enterprise of Plaintiff, the operation of gym facilities for the use and benefits of his clients, is
21
     not now, and never has been, a business or industry subject to close regulation by the State of
22
23   California, or the County of Sacramento.

24           88.     The requirement of the business license to conduct the business of a gym facility
25   does not constitute heavy or close government regulation.
26
27
28


     COMPLAINT                                                      THE ROSENFELD LAW FIRM
                                                 - 27 -              1107 9th STREET, SUITE 850
                                                                      SACRAMENTO, CA 95814
                                                                         TEL (916) 447-2070
           Case 2:20-cv-01016-JAM-CKD Document 2 Filed 05/18/20 Page 28 of 36


 1             89.   There is no significant and legitimate public purpose behind the Orders
 2   complained of herein because there is no rational relationship between those Orders and any
 3
     reasonable and legitimate interest of the government.
 4
               90.   The Executive Order and the May 1 Order do not satisfy the requirement that the
 5
 6   adjustment of the rights and responsibilities of contracting parties is based on reasonable

 7   conditions.
 8
               91.   The Executive Order and the May 1 Order are not of a character appropriate to
 9
     the public purpose justifying the promulgation and enforcement of the Orders complained of
10
     herein.
11
12             92.   Plaintiff has no adequate remedy at law to the Contract Clause violation inflicted

13   on him by the Defendants.
14
               93.   Plaintiff has already suffered serious and irreparable harm to his constitutional
15
     right to contract free from impairment.
16
17             94.   Plaintiff will continue to suffer serious and irreparable harm unless the

18   Defendants are enjoined from implementing and enforcing the Orders complained of herein.
19             95.   Accordingly, as provided in Title 42 U.S.C. § 1983, Plaintiff is entitled to a
20
     declaratory judgment, an injunction, and, from the County and County Defendants, damages, all
21
     as further prayed in their Prayer for Relief.
22
23                                             COUNT SEVEN

24                   LIBERTY CLAUSE OF THE CALIFORNIA CONSTITUTION
                               (By Plaintiff against All Defendants)
25
26             96.   Plaintiff incorporates herein by reference each and every allegation contained in

27   the preceding paragraphs of this Complaint as though fully set forth herein.
28


     COMPLAINT                                                     THE ROSENFELD LAW FIRM
                                                     - 28 -         1107 9th STREET, SUITE 850
                                                                     SACRAMENTO, CA 95814
                                                                        TEL (916) 447-2070
           Case 2:20-cv-01016-JAM-CKD Document 2 Filed 05/18/20 Page 29 of 36


 1          97.     The United States Congress has granted to this Court the authority, in its
 2   discretion, to hear and decide those claims of Plaintiff arising under the law of the State of
 3
     California that are substantially related to the claims arising under federal law.
 4
            98.     The California Constitution guarantees to Plaintiff the right to liberty, the right to
 5
 6   acquire, possess, and protect property, and the right to pursue and obtain safety, happiness, and

 7   privacy.
 8
            99.     The Executive Order and the May 1 Order (and its predecessors) have interfered
 9
     with Plaintiff’s rights and liberties as set forth under Article 1, Sections 1 of the California
10
     Constitution, depriving Plaintiff of the use, enjoyment and ability to operate his business as a
11
12   consequence of being discriminatorily classified as a “Non-Essential” business.

13          100.    The Executive Order and the May 1 Order (and its predecessors) are the
14
     proximate and legal cause of the injury to, and denial of, Plaintiff’s right to liberty under the
15
     California Constitution.
16
17          101.    The Orders complained of herein are not a legitimate exercise of the police

18   public health and safety power to quarantine Plaintiff because there is no reasonable ground on
19   which the Defendants can claim to believe that Plaintiff is infected by an infectious disease.
20
            102.    In promulgating the Orders complained of herein, in threatening to, and
21
     enforcing those Orders, neither Defendant Angell, nor Defendant Kasirye have satisfied the
22
23   California Constitution’s requirement that there is probable cause to believe Plaintiff has an

24   infectious disease.
25          103.    The Orders complained of herein are arbitrary, unreasonable, unwarranted, and
26
     wrongful, and constitute oppressive interference with the personal liberty of Plaintiff in the
27
     absence of any basis therefore.
28


     COMPLAINT                                                       THE ROSENFELD LAW FIRM
                                                 - 29 -               1107 9th STREET, SUITE 850
                                                                       SACRAMENTO, CA 95814
                                                                          TEL (916) 447-2070
           Case 2:20-cv-01016-JAM-CKD Document 2 Filed 05/18/20 Page 30 of 36


 1           104.    The California Constitution’s right to liberty prohibits the imposition of
 2   quarantine on Plaintiff because there is not even a mere suspicion that Plaintiff is infected with
 3
     COVID-19, or is an asymptomatic carrier of the novel coronavirus responsible for the COVID-
 4
     19 disease.
 5
 6           105.    The Executive Order and the May 1 Order (and its predecessors) completely

 7   prohibit Plaintiff from conducting lawful business in the State of California, even though other
 8
     measures, including the social distancing protocols established by the CDC, satisfy the public
 9
     health interests at stake.
10
             106.    Consequently, the Orders complained of herein violate Plaintiff’s right to liberty
11
12   under the California Constitution.

13           107.    Plaintiff has no adequate remedy at law for this deprivation of the right to liberty
14
     under the California Constitution.
15
             108.    Plaintiff will suffer serious and irreparable harm to his constitutional right to
16
17   liberty under the California Constitution unless Defendants are enjoined from implementing and

18   enforcing the Orders.
19           109.    California Code of Civil Procedure Section 1021.5 authorizes the award of
20
     attorneys’ fees to Plaintiff in this case under the terms of that provision of law.
21
             110.    Accordingly, as provided in Title 42 U.S.C. § 1983, Plaintiff is entitled to a
22
23   declaratory judgment, an injunction, and, from the County and County Defendants, damages, all

24   as further prayed in their Prayer for Relief.
25                                            COUNT EIGHT
26
              EQUAL PROTECTION CLAUSE THE CALIFORNIA CONSTITUTION
27                        (By Plaintiff against All Defendants)
28


     COMPLAINT                                                       THE ROSENFELD LAW FIRM
                                                     - 30 -           1107 9th STREET, SUITE 850
                                                                       SACRAMENTO, CA 95814
                                                                          TEL (916) 447-2070
           Case 2:20-cv-01016-JAM-CKD Document 2 Filed 05/18/20 Page 31 of 36


 1          111.    Plaintiff incorporates herein by reference each and every allegation contained in
 2   the preceding paragraphs of this Complaint as though fully set forth herein.
 3
            112.    Article 1, Section 7 of the California Constitution prohibits the State of
 4
     California from denying to any person the equal protection of the laws.
 5
 6          113.    The California constitutional guarantee of equal protection is substantially

 7   equivalent to the Fourteenth Amendment’s guarantee of equal protection, such that claims under
 8
     the California Equal Protection Clause are subject to virtually the same analysis as federal Equal
 9
     Protection Clause claims.
10
            114.    The Executive Order, the May 1 Order (and its predecessors), and Defendants’
11
12   threats and enforcement thereof deny to Plaintiff the equal protection of the laws guaranteed to

13   him under the Equal Protection Clause of the California Constitution.
14
            115.    The Defendants’ division of businesses and activities of the citizens of the State
15
     of California between those deemed to be “essential” and those deemed to be “non-essential” is
16
17   an irrational classification that injures the fundamental rights of Plaintiff to travel, to freely

18   associate with others, and to conduct his lawful trade or occupation.
19          116.    The Defendants’ division of businesses and activities of the citizens of the State
20
     of California between those deemed to be “essential” and those deemed to be “non-essential”
21
     constitutes arbitrary and capricious government action that has irreparably harmed Plaintiff.
22
23          117.    Because the Defendants’ Orders and acts complained of herein impinge on

24   fundamental rights, including the right to travel, the right to due process of law, and the liberty
25   to conduct one’s trade, business, or occupation, those Orders and acts are subject to strict
26
     scrutiny under the Equal Protection Clause of the California Constitution.
27
28


     COMPLAINT                                                     THE ROSENFELD LAW FIRM
                                                - 31 -              1107 9th STREET, SUITE 850
                                                                     SACRAMENTO, CA 95814
                                                                        TEL (916) 447-2070
           Case 2:20-cv-01016-JAM-CKD Document 2 Filed 05/18/20 Page 32 of 36


 1             118.   The arbitrary classifications established in the Executive Order and the May 1
 2   Order (and its predecessors) are not narrowly tailored measures that further compelling
 3
     government interests, as stated hereinabove.
 4
               119.   Plaintiff has no adequate remedy at law.
 5
 6             120.   Plaintiff has already suffered serious and irreparable harm to their constitutional

 7   rights.
 8
               121.   Plaintiff will continue to suffer serious and irreparable harm unless the
 9
     Defendants are enjoined from implementing and enforcing the Orders complained of herein.
10
               122.   Accordingly, Plaintiff is entitled to a declaratory judgment, an injunction, and,
11
12   from the County and County Defendants, damages, all as further prayed in their Prayer for

13   Relief.
14
                                               COUNT NINE
15
                 THE TAKINGS CLAUSE OF THE CALIFORNIA CONSTITUTION
16                           (By Plaintiff against All Defendants)
17
               123.   Plaintiff incorporates herein by reference each and every allegation contained in
18
     the preceding paragraphs of this Complaint as though fully set forth herein.
19
20             124.   The California Constitution, Article 1, Section 19, authorizes the taking of

21   private property for public use only upon payment of just compensation.
22             125.   The Executive Order and the May 1 Order (and its predecessors) compel Plaintiff
23
     to forego entirely his lawful gym business in the State of California, destroying Plaintiff’s
24
     legitimate expectations of return on investment and leaving no economically viable use of his
25
26   property for him.

27
28


     COMPLAINT                                                       THE ROSENFELD LAW FIRM
                                                  - 32 -              1107 9th STREET, SUITE 850
                                                                       SACRAMENTO, CA 95814
                                                                          TEL (916) 447-2070
           Case 2:20-cv-01016-JAM-CKD Document 2 Filed 05/18/20 Page 33 of 36


 1          126.    The Defendants have not provided just compensation to Plaintiff, nor have the
 2   Defendants taken any step preliminary to or suggestive of any intention to justly compensate
 3
     Plaintiff for the taking inflicted upon them.
 4
            127.    Plaintiff has no adequate remedy at law and will suffer serious and irreparable
 5
 6   harm to his constitutional rights unless Defendants are enjoined from implementing and

 7   enforcing the Orders.
 8
            128.    Accordingly, Plaintiff is entitled to a declaratory judgment that the Orders
 9
     complained of herein constitute a taking under the California Constitution, together with an
10
     award of just compensation therefor, all as further prayed in their Prayer for Relief.
11
12                                        PRAYER FOR RELIEF

13          WHEREFORE, Plaintiff respectfully prays that this Court:
14
            129.             a. Declare that the Executive Order is null and void, of no effect;
15
            130.             b. Declare that Defendant Angell’s March 22, 2020 list of “Essential
16
17   Critical Infrastructure Workers” following the Executive Order is null and void, of no effect;

18          131.             c. Declare that the May 1 Order is null and void, of no effect;
19          132.             d. Grant a TRO and a preliminary injunction to prevent the Defendants
20
     from enforcing or implementing their Orders until this Court decides the merits of this lawsuit.
21
            133.             e. Permanently enjoin the Defendants, and all persons and entities in
22
23   active concert or participation with Defendants, from enforcing the Orders.

24          134.             f. Award to Plaintiff compensatory damages for the injury to their federal
25   civil and constitutional rights, as well as fix a just compensation for the taking of Plaintiff’s
26
     property, all as authorized by Title 42 U.S.C. § 1983;
27
28


     COMPLAINT                                                       THE ROSENFELD LAW FIRM
                                                  - 33 -              1107 9th STREET, SUITE 850
                                                                       SACRAMENTO, CA 95814
                                                                          TEL (916) 447-2070
Case 2:20-cv-01016-JAM-CKD Document 2 Filed 05/18/20 Page 34 of 36
Case 2:20-cv-01016-JAM-CKD Document 2 Filed 05/18/20 Page 35 of 36
           Case 2:20-cv-01016-JAM-CKD Document 2 Filed 05/18/20 Page 36 of 36


 1                                  CERTIFICATE OF SERVICE
 2   STEPHEN TRESNER V. GAVIN NEWSOM, ET AL.
 3   USDC Eastern District of California Case No.______________________.

 4           I, the undersigned, am employed in the County of Sacramento, California. I am over
     the age of 18 and not a party to the within action. My business address is
 5   ___________________________________________________________________________.
 6
            On May __, 2020, I served the following document(s): PLAINTIFFS’
 7   COMPLAINT FOR DAMAGES, DECLARATORY AND INJUNCTIVE RELIEF;
     DEMAND FOR JURY TRIAL on all the appearing and/or interested parties in this action
 8
     by placing the original    a true copy thereof enclosed in sealed envelope(s) addressed as
 9   follows:

10
11
12          The documents were served by the following means:
13           X       [ELECTRONIC SUBMISSION] - I served the above listed document(s)
14   described via the United States District Court’s Electronic Filing Program on the designated
     recipients via electronic transmission through the CM/ECF system on the Court’s website.
15   The Court’s CM/ECF system will generate a Notice of Electronic Filing (NEF) to the filing
     party, the assigned judge, and any registered users in the case. The NEF will constitute service
16   of the document(s). Registration as a CM/ECF user constitutes consent to electronic service
17   through the court’s transmission facilities.

18           I declare under penalty of perjury under the laws of the United States of America and
     the State of California that the foregoing is true and correct.
19
20          Executed this day May ____, 2020, at Sacramento, California.

21                                                         _______________________
                                                              (                                  )
22
23
24
25
26
27
28


     CERTIFICATE OF SERVICE                                        THE ROSENFELD LAW FIRM
                                                    1               1107 9th STREET, SUITE 850
                                                                     SACRAMENTO, CA 95814
                                                                        TEL (916) 447-2070
